Citation Nr: 1535100	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-33 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, to include as secondary to service-connected hypertension or service-connected hypertensive heart disease.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial rating in excess of 20 percent for low back strain with L5-S1 fusion, for the period prior to February 10, 2012.  

5.  Entitlement to a rating in excess of 40 percent for low back strain with L5-S1 fusion, for the period from February 10, 2012.  





REPRESENTATION

Appellant (Veteran) represented by:	National Association of County 
		Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions dated in July 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In December 2013, the Board remanded this matter so that the Veteran could testify before the Board hearing he requested in his substantive appeal.  In February 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing convened at the RO.  A transcript of the hearing is included in the record and has been reviewed.    

In the decision below, the Board will grant the Veteran's claim to reopen service connection for sleep apnea.  That claim, in addition to the other claims on appeal, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO denied the Veteran's claim to service connection for a sleep disorder.     

2.  New evidence received since the November 2004 rating decision that denied service connection for a sleep disorder tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A November 2004 rating decision by the RO that denied the Veteran's claim to service connection for a sleep disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

2.  New and material evidence has been received to reopen the claim of service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he incurred a sleep disorder during service and as the result of a service-connected heart disorder and hypertension.  38 C.F.R. §§ 3.303, 3.310.   
The Veteran's original claim to service connection for a sleep disorder is dated in May 2004.  The RO denied this original claim in a November 2004 rating decision with notice provided in December 2004.  The Veteran did not file a notice of disagreement (NOD) and substantive appeal against the decision.  Moreover, no new and material evidence was submitted into the record within the one-year period following the December 2004 notification.  38 C.F.R. § 3.156(b).  As such, the November 2004 rating decision denying service connection for a sleep disorder became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   38 C.F.R. § 3.310(a) (2014).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In March 2010, the Veteran filed a petition to reopen his claim to service connection for a sleep disorder.  In July 2010, the RO denied the Veteran's claim.  The Veteran eventually appealed the denial to the Board.   

To determine whether new and material evidence has been received by VA, the evidence considered by the RO in the final November 2004 rating decision must be compared with the evidence that has been included in the record since the final decision.  

The relevant evidence of record considered by the RO in the final November 2004 rating decision denying service connection for a sleep disorder consisted of:  the Veteran's service treatment records (STRs) which are negative for a sleep disorder, VA treatment records which reflect an initial diagnosis of sleep apnea in August 2003, a September 2004 VA compensation examination report in which the examiner attributed the Veteran's sleep apnea to obesity, and the Veteran's lay assertions regarding the way in which his problems relate to his service-connected cardiovascular disabilities.  Based on this evidence, the RO found service connection unwarranted for a sleep disorder.  Again, the November 2004 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the March 2010 petition to reopen service connection (i.e., dated since the December 2004 notification).  The relevant evidence that has been added to the record consists of additional VA treatment records, internet articles stating that a causal relationship exists between heart problems and sleep apnea, a VA compensation examination report and opinion dated in May 2012 in which the examiner states that sleep apnea did not relate to the service-connected heart disorder, a February 2013 VA compensation examination report which indicates that the Veteran's "hypertension is complicated by obstructive sleep apnea" and that he "has incompletely treated sleep apnea which is known to affect blood pressure," and the Veteran's lay assertions, to include his testimony before the Board, that he developed sleep apnea from hypertension and a heart disorder, and that his sleep problems are worsened by a service-connected back disability.      

The evidence submitted since December 2004 is certainly new evidence in the claims file.  It has been included in the claims file since the final rating decision and notification.  Certain of the new evidence is material evidence, moreover.  In particular, the Board finds material the statements in the February 2013 VA report indicating interaction between hypertension and sleep apnea, and finds material the Veteran's testimony before the Board, in which he detailed his theories of causation between service-connected disorders and sleep problems.  Prior to November 2004, the record did not contain a detailed description of the way in which the Veteran's disorder reportedly developed, or a possible interaction between a service-connected disorder and sleep apnea.  

The Board is not conducting an assessment of the probative value of the new lay and medical evidence.  For example, the Board recognizes that the Veteran is a lay person who is not qualified to determine complex medical issues, such as the issue of etiology in this matter.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  And under this eased standard, it can be fairly said that the new evidence tends to support elements of the claim necessary for a service connection finding.  

Thus, assuming its credibility for the purpose of this analysis, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a sleep disorder.  At a minimum, the duty to assist the Veteran with further inquiry into his claim has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 



Accordingly, the claim of entitlement to service connection for sleep disorder is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for a sleep disorder is reopened; to this extent, the appeal is allowed.


REMAND

A remand is necessary for the claims on appeal for the following reasons.  

First, VA treatment records indicate that the Veteran has filed multiple claims for disability benefits from the Social Security Administration (SSA).  Relevant SSA evidence, to include medical records and decision denying or granting benefits, should be included in the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran indicated during his Board hearing that he was treated in an emergency room in February 2015 for a back disorder.  Efforts should be made to include in the claims file any medical evidence pertaining to such treatment.  

Third, outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in June 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Fourth, the Veteran should be provided with VA compensation examinations into his claims to service connection for hearing loss and sleep apnea.  Although the Veteran underwent VA exams into these claims during the appeal period, new exams should nevertheless be conducted.  The examination of the Veteran's hearing loss, conducted over five years ago, concluded that the results of the examination were inconclusive.  Given the Veteran's likely exposure to acoustic trauma during service in the Marine Corps, another examination should be conducted to determine whether he currently has a hearing loss disability under 38 C.F.R. § 3.385.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the service connection claim for sleep apnea, neither the September 2004, May 2012, nor February 2013 VA examination reports which address this issue adequately assesses the issues of direct and secondary service connection.  Another examination should therefore be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Fifth, the Veteran should be provided with a new VA compensation examination into his claim for a higher initial rating for a lower back disorder.  During the February 2015 Board hearing, the Veteran indicated that his disorder had worsened since the most recent VA examination three years earlier in February 2012.  To fairly judge the Veteran's claim, more recent medical inquiry is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Sixth, the service connection claim for tinnitus should be remanded because it is inextricably intertwined with the claim regarding hearing loss.  Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001).  

Seventh, a Supplemental Statement of the Case must be issued to the Veteran for each of the claims on appeal.  Since the two SOCs issued to the Veteran in October 2012, and prior to the Board's initial receipt of this case in December 2013, VA added substantive evidence to the record.  As the Veteran has not waived AOJ consideration of the evidence, the issues should be readjudicated and a SSOC should be issued to him.  38 C.F.R. §§ 19.31, 20.1304 (2015).    

Accordingly, the case is REMANDED for the following action:
  
1.  Attempt to obtain and associate with the claims folder any outstanding evidence pertaining to SSA disability benefits.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  Attempt to obtain and associate with the claims folder any outstanding evidence pertaining to February 2015 emergency room treatment the Veteran reported undergoing for his back disability.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

3.  Associate with the claims file copies of VA medical records dating from June 2014 to the present.  If no further treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

4.  After the development noted above has been completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his hearing loss and sleep apnea, and the nature and severity of his service-connected back disorder.  The claims file and a copy of this remand must be made available to each examiner in conjunction with the requested examinations, and each examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  

(a)  The examiners addressing the claims to service connection for hearing loss and sleep apnea should address the inquiries below.  In addressing the inquiries, each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Hearing Loss:

(i)  Does the Veteran have a hearing loss disorder under 38 C.F.R. § 3.385?

(ii)  If so, is it at least as likely as not (probability of 50 percent or greater) that the hearing loss disorder began in service, was caused by service, or is otherwise related to active military service?  

In addressing this issue, please address the lay evidence of record from the Veteran regarding the acoustic trauma he reports during service.       

Sleep Apnea:

(i)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to active military service?

(ii)  If the answer to (i) is negative, is it at least as likely as not that sleep apnea is proximately due to or the result of one or more of the Veteran's service-connected disorders, such as hypertension, a heart disability, or a back disability? 

(iii)  If the answers to (i) and (ii) are negative, is it at least as likely as not that sleep apnea has been aggravated during the appeal period (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected hypertension, heart disability, or back disability? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

In addressing these questions, please discuss the statements in the February 2013 VA report which indicate a relationship between apnea and hypertension, and the Veteran's lay assertions that his hypertension is due to his heart disorder.  Further, please address the Veteran's testimony indicating that back pain affects his ability to sleep.  
    
(b)  The examiner addressing the Veteran's claim for a higher initial rating for the service-connected back disorder should provide a report addressing the current severity of the disorder.  

In assessing the current severity of the Veteran's service-connected disorder, the examiner should consider and discuss in the report the Veteran's competent and credible lay statements regarding the way in which his disorder affects him.  

In particular, the examiner should address whether the Veteran's lower back disorder involves ankylosis, and whether it has caused "incapacitating episodes" as defined under the disability rating code, and if so, the duration of such "incapacitating episodes" (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  
        
5.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

6.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added since the respective SOCs were issued in October 2012, and added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


